DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-10, and 12-22 are pending.
Claims 1, 3-10, and 12-22 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020, 07/29/2020, and 03/17/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/615,561 filed on 01/10/2018 and PCT Application PCT/US2019/012628 filed on 01/08/2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mature” in claim 6 and the term “immature” in claim 7 are relative terms which renders the claims indefinite. The terms “mature” and “immature” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the age of the tooth is based on the terms “mature” and “immature”.
Regarding claim 10, the phrase "optionally for about one week to about four weeks" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shilpi et al. (Effects of Tigecycline on Tooth Color, International Association for Dental Research, 2012, 661, pg. 1).
Shilpi et al. teaches the disinfectant activity of tigecycline on immature teeth against bacterial infection, wherein a paste of tigecycline is applied to the root canal (see Objectives, Methods, pg. 1).
Regarding claims 3 and 22, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Therefore, the reference is deemed to anticipate the instant claims above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stashenko (CA 2370784, as disclosed in IDS) in view of Diorio (US 2008/0014256, as disclosed in IDS).
Regarding claims 1 and 18, Stashenko is drawn towards endodontic fibers (i.e. scaffold material) suitable for the sustained release of medicaments that have been homogeneously dispersed therein and methods of using the endodontic fibers for the local delivery of medicaments, particularly antibiotics, to intracanal treatment sites (see abstract).  Stashenko teaches the use of endodontic fibers for the treatment of an established endodontic bacterial infection (pg. 4, lines 16-20).  Regarding claim 4, Stashenko teaches the use of sodium hypochlorite for teeth cleaning (pg. 15, lines 1-5).  Regarding claims 6-7, Stashenko teaches a method of treating a tooth undergoing endodontic treatment, which would encompass patient populations having either mature or immature teeth (see claim 13).  Regarding claim 10, Stashenko teaches treatment for at least 14 days (pg. 7, lines 13-15).  Regarding claim 12, Stashenko teaches the use of irrigation in root canal therapy (pg. 11, lines 26-30).  
Stashenko does not teach the use of tigecycline in treating a bacterial infection in a root canal space and/or immediate periapical region of a tooth of a subject.
Diorio is drawn towards compositions comprising tigecycline for oral administration (see abstract).  Diorio teaches a method of treating bacterial infections by administering a therapeutically effective amount of tigecycline (paragraph 0039-0040).  Diorio teaches tigecycline as a tetracycline derivative that is able to overcome tetracycline resistance mechanisms and provide activity against emerging multi-drug resistant pathogens (paragraphs 0003-0004).  Regarding claims 8-9, Diorio teaches dosages of about 0.1 µg/kg to about 50 mg/kg and for example 15 mg/kg with a volume of 10 ml/kg, resulting in a concentration of 1.5 mg/ml (paragraph 0048, see Example 2).  Regarding claims 18-19, Diorio teaches that tigecycline can be formulated with alginates or gelatin (paragraph 0032).
It would have been obvious to one of ordinary skill in the art to use tigecycline in treating a bacterial infection in a root canal space and/or immediate periapical region of a tooth of a subject, as suggested by Diorio, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since tigecycline as a tetracycline derivative that is able to overcome tetracycline resistance mechanisms and provide activity against emerging multi-drug resistant pathogens as taught by Diorio (paragraphs 0003-0004), which can be applied to the method of treating endodontic bacterial infections taught by Stashenko, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the contacting of the root canal space with the therapeutically effective amount of tigecycline is for about two days to about three months, optionally for about one week to about four weeks, Stashenko teaches treatment for at least 14 days (pg. 7, lines 13-15).  Even though the range for treatment period as taught by Stashenko is not the same as the claimed treatment period, Stashenko does teach an overlapping range of treatment periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of treatment periods is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize treatment period in order to increase the efficacy of tigecycline in the treatment of a bacterial infection.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Regarding claims 3 and 22, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stashenko (CA 2370784, as disclosed in IDS) and Diorio (US 2008/0014256, as disclosed in IDS) as applied to claims 1, 3-10, 12, 18-19, and 22 above and further in view of Gao (Preparation and controlled degradation of oxidized sodium alginate hydrogel, Polymer Degradation and Stability, 2009, 94, pp. 1405-1410).
The teachings of Stashenko and Diorio are presented above.
Stashenko and Diorio do not teach wherein tigecycline is formulated in an oxidized alginate hydrogel microbeads.
Gao is drawn towards the preparation of oxidized sodium alginate hydrogels (see abstract).  Gao teaches hydrogels employed in drug delivery systems (pg. 1405, left column, first paragraph).  Gao teaches oxidized sodium alginate hydrogels provide a significant advantage in controlling degradation independent of the degree of oxidation (pg. 1410, Conclusion).
It would have been obvious to one of ordinary skill in the art to formulate tigecycline in oxidized alginate hydrogel microbeads since oxidized sodium alginate hydrogels provide a significant advantage in controlling degradation independent of the degree of oxidation as taught by Gao, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stashenko (CA 2370784, as disclosed in IDS) and Diorio (US 2008/0014256, as disclosed in IDS) as applied to claims 1, 3-10, 12, 18-19, and 22 above and further in view of Ho (Quality of root canal fillings using three gutta-percha obturation techniques, Restorative Dentistry & Endodontics, 2016, 41(1), pp. 22-28).
The teachings of Stashenko and Diorio are presented above.
Stashenko and Diorio do not teach wherein the tigecycline is impregnated in gutta-percha.
Ho is drawn towards the quality of root canal fillings using gutta-percha obturation techniques (see abstract).  Ho teaches the use of cold lateral compaction of gutta-percha as the most commonly taught and utilized technique worldwide (pp. 22-23, bridging paragraph).
It would have been obvious to one of ordinary skill in the to impregnate tigecycline in gutta-percha, as suggested by Ho, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since gutta-percha is conventionally used in root canal fillings as taught by Ho, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1, 3-10, and 12-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628